UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: July 1, 2009 - June 30, 2010 PROXY VOTING RECORDS Hillman Focused Advantage Fund Vote Summary SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 18-Nov-2009 ISIN US8718291078 Agenda 933149836 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 17-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JONATHAN GOLDEN Management For For 1B ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JOSEPH A. HAFNER. JR. Management For For 1C ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: NANCY S. NEWCOMB Management For For 1D ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: KENNETH F. SPITLER Management For For 02 TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN. Management For For 03 TO AUTHORIZE AMENDMENTS TO SYSCO'S 2007 STOCK INCENTIVE PLAN, AS AMENDED. Management For For 04 TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2009 MANAGEMENT INCENTIVE PLAN, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For Hillman Focused Advantage Fund 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2010. Management For For 06 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES. Management For For 07 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management City Holding Recon Date 04-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 02 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 03 ELECTION OF DIRECTOR: DINA DUBLON Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For Hillman Focused Advantage Fund 11 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 13 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Against For 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Against For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 17-Mar-2010 ISIN US4282361033 Agenda 933187191 - Management City Holding Recon Date 19-Jan-2010 Country United States Vote Deadline Date 16-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR : M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management For For 1C ELECTION OF DIRECTOR : S.M. BALDAUF Management For For 1D ELECTION OF DIRECTOR : R.L. GUPTA Management For For 1E ELECTION OF DIRECTOR : J.H. HAMMERGREN Management For For 1F ELECTION OF DIRECTOR : M.V. HURD Management For For 1G ELECTION OF DIRECTOR : J.Z. HYATT Management For For 1H ELECTION OF DIRECTOR : J.R. JOYCE Management For For 1I ELECTION OF DIRECTOR : R.L. RYAN Management For For IJ ELECTION OF DIRECTOR : L.S. SALHANY Management For For 1K ELECTION OF DIRECTOR : G.K. THOMPSON Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management For For Hillman Focused Advantage Fund 03 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 PLAN. Management For For 04 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 24-Mar-2010 ISIN US8552441094 Agenda 933184498 - Management City Holding Recon Date 14-Jan-2010 Country United States Vote Deadline Date 23-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B ELECTION OF DIRECTOR: BARBARA BASS Management For For 1C ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1D ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G ELECTION OF DIRECTOR: SHERYL SANDBERG Management For For 1H ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1J ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1K ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 SHAREHOLDER PROPOSAL REGARDING RECYCLING STRATEGY FOR BEVERAGE CONTAINERS Shareholder Against For Hillman Focused Advantage Fund GOODRICH CORPORATION Security Meeting Type Annual Ticker Symbol GR Meeting Date 20-Apr-2010 ISIN US3823881061 Agenda 933197154 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CAROLYN CORVI For For 2 DIANE C. CREEL For For 3 GEORGE A. DAVIDSON, JR. For For 4 HARRIS E. DELOACH, JR. For For 5 JAMES W. GRIFFITH For For 6 WILLIAM R. HOLLAND For For 7 JOHN P. JUMPER For For 8 MARSHALL O. LARSEN For For 9 LLOYD W. NEWTON For For 10 DOUGLAS E. OLESEN For For 11 ALFRED M. RANKIN, JR. For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. Management For For 03 APPROVE AN AMENDMENT AND RESTATEMENT OF THE SENIOR EXECUTIVE MANAGEMENT INCENTIVE PLAN. Management For For Hillman Focused Advantage Fund PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 22-Apr-2010 ISIN US7170811035 Agenda 933210243 - Management City Holding Recon Date 23-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For 1C ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1D ELECTION OF DIRECTOR: ROBERT N. BURT Management For For 1E ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1F ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1H ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1I ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1J ELECTION OF DIRECTOR: JEFFREY B. KINDLER Management For For 1K ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1L ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1M ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1N ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1O ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Hillman Focused Advantage Fund 04 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Management For For 05 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. Shareholder Against For THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 26-Apr-2010 ISIN US0970231058 Agenda 933201561 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 23-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN H. BIGGS Management For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1C ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1D ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1F ELECTION OF DIRECTOR: WILLIAM M. DALEY Management For For 1G ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1H ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1I ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For 1J ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1K ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Management For For 03 ETHICAL CRITERIA FOR MILITARY CONTRACTS. Shareholder Against For Hillman Focused Advantage Fund 04 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Shareholder For Against 05 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder Against For 06 INDEPENDENT CHAIRMAN. Shareholder For Against 07 REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against AMERICAN ELECTRIC POWER COMPANY, INC. Security Meeting Type Annual Ticker Symbol AEP Meeting Date 27-Apr-2010 ISIN US0255371017 Agenda 933205165 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: E.R. BROOKS Management For For 1B ELECTION OF DIRECTOR: DONALD M. CARLTON Management For For 1C ELECTION OF DIRECTOR: JAMES F. CORDES Management For For 1D ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For 1E ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For 1F ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For 1G ELECTION OF DIRECTOR: LESTER A. HUDSON, JR Management For For 1H ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1I ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For 1J ELECTION OF DIRECTOR: RICHARD L. SANDOR Management For For 1K ELECTION OF DIRECTOR: KATHRYN D. SULLIVAN Management For For 1L ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 1M ELECTION OF DIRECTOR: JOHN F. TURNER Management For For 02 APPROVE AMENDMENTS TO THE AMERICAN ELECTRIC POWER SYSTEM LONG-TERM INCENTIVE PLAN. Management For For Hillman Focused Advantage Fund 03 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 28-Apr-2010 ISIN US3696041033 Agenda 933200090 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: WILLIAM M. CASTELL Management For For A4 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A5 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A6 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A7 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A8 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A9 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A10 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A12 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A13 ELECTION OF DIRECTOR: SAM NUNN Management For For A14 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF KPMG Management For For Hillman Focused Advantage Fund C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Against For C2 SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Shareholder For Against C3 SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER PROPOSAL: PAY DISPARITY Shareholder Against For C5 SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Shareholder Against For C6 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 28-Apr-2010 ISIN US2635341090 Agenda 933206535 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SAMUEL W. BODMAN Management For For 1B ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1C ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1D ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1E ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1F ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1G ELECTION OF DIRECTOR: JOHN T. DILLON Management For For 1H ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1I ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1J ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1K ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1L ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For Hillman Focused Advantage Fund 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ON SHAREHOLDER SAY ON EXECUTIVE PAY Shareholder For Against 04 ON AMENDMENT TO HUMAN RIGHTS POLICY Shareholder Against For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2010 ISIN US2193501051 Agenda 933203541 - Management City Holding Recon Date 25-Feb-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1B ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1C ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Management For For 1D ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1E ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVAL OF THE 2 Management For For 04 APPROVAL OF THE 2- EMPLOYEE DIRECTORS. Management For For 05 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 06 SHAREHOLDER PROPOSAL CONCERNING VOTING. Shareholder For Against Hillman Focused Advantage Fund AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 30-Apr-2010 ISIN US00206R1023 Agenda 933200177 - Management City Holding Recon Date 02-Mar-2010 Country United States Vote Deadline Date 29-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1G ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 1L ELECTION OF DIRECTOR: PATRICIA P. UPTON Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 03 CUMULATIVE VOTING. Shareholder Against For 04 PENSION CREDIT POLICY. Shareholder For Against 05 ADVISORY VOTE ON COMPENSATION. Shareholder For Against 06 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For Hillman Focused Advantage Fund VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 06-May-2010 ISIN US92343V1044 Agenda 933212451 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1B ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1C ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1D ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For 1E ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1F ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1G ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management For For 1H ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I ELECTION OF DIRECTOR: HUGH B. PRICE Management For For 1J ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For 1K ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1L ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 1M ELECTION OF DIRECTOR: JOHN R. STAFFORD Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management Against Against 04 PROHIBIT GRANTING STOCK OPTIONS Shareholder Against For 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For 06 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Against For 07 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder For Against Hillman Focused Advantage Fund 08 ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Shareholder Against For 09 SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH Shareholder For Against 10 EXECUTIVE STOCK RETENTION REQUIREMENTS Shareholder Against For THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 07-May-2010 ISIN US38141G1040 Agenda 933232338 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: JOHN H. BRYAN Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1J ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2010 FISCAL YEAR Management For For 03 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MATTERS Management For For Hillman Focused Advantage Fund 04 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING Management For For 05 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS Management For For 06 SHAREHOLDER PROPOSAL A REPORT ON CUMULATIVE VOTING Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING COLLATERAL IN OVER-THE-COUNTER DERIVATIVES TRADING Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING SEPARATE CHAIR & CEO Shareholder For Against 09 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder For Against 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON GLOBAL WARMING SCIENCE Shareholder Against For 11 SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY DISPARITY Shareholder Against For 12 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933218338 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For Hillman Focused Advantage Fund 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management For For 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For Hillman Focused Advantage Fund TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933265868 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management For For 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For Hillman Focused Advantage Fund 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 18-May-2010 ISIN US46625H1005 Agenda 933226501 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 POLITICAL NON-PARTISANSHIP Shareholder Against For 05 SPECIAL SHAREOWNER MEETINGS Shareholder For Against 06 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Shareholder Against For Hillman Focused Advantage Fund 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 INDEPENDENT CHAIRMAN Shareholder For Against 09 PAY DISPARITY Shareholder Against For 10 SHARE RETENTION Shareholder Against For AETNA INC. Security 00817Y108 Meeting Type Annual Ticker Symbol AET Meeting Date 21-May-2010 ISIN US00817Y1082 Agenda 933241767 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 20-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK M. CLARK Management For For 1B ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For 1C ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management For For 1D ELECTION OF DIRECTOR: ROGER N. FARAH Management For For 1E ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For 1F ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For 1G ELECTION OF DIRECTOR: EARL G. GRAVES Management For For 1H ELECTION OF DIRECTOR: GERALD GREENWALD Management For For 1I ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1J ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1K ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For 1L ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For 1M ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 02 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 APPROVAL OF AETNA INC. 2 Management For For Hillman Focused Advantage Fund 04 APPROVAL OF AETNA INC. 2010 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN Management For For 05 APPROVAL OF AETNA INC. 2 PERFORMANCE CRITERIA Management For For 06 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For 07 SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN Shareholder For Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 26-May-2010 ISIN US30231G1022 Agenda 933239267 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 25-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 SPECIAL SHAREHOLDER MEETINGS () Shareholder For Against Hillman Focused Advantage Fund 04 INCORPORATE IN NORTH DAKOTA () Shareholder Against For 05 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder For Against 06 AMENDMENT OF EEO POLICY () Shareholder For Against 07 POLICY ON WATER () Shareholder Against For 08 WETLANDS RESTORATION POLICY () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For 13 PLANNING ASSUMPTIONS () Shareholder Against For INGERSOLL-RAND PLC Security G47791101 Meeting Type Annual Ticker Symbol IR Meeting Date 03-Jun-2010 ISIN IE00B6330302 Agenda 933253647 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 02-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.C. BERZIN Management For For 1B ELECTION OF DIRECTOR: J. BRUTON Management For For 1C ELECTION OF DIRECTOR: J.L. COHON Management For For 1D ELECTION OF DIRECTOR: G.D. FORSEE Management For For 1E ELECTION OF DIRECTOR: P.C. GODSOE Management For For 1F ELECTION OF DIRECTOR: E.E. HAGENLOCKER Management For For 1G ELECTION OF DIRECTOR: C.J. HORNER Management For For 1H ELECTION OF DIRECTOR: M.W. LAMACH Management For For 1I ELECTION OF DIRECTOR: T.E. MARTIN Management For For Hillman Focused Advantage Fund 1J ELECTION OF DIRECTOR: O.R. SMITH Management For For 1K ELECTION OF DIRECTOR: R.J. SWIFT Management For For 1L ELECTION OF DIRECTOR: T.L. WHITE Management For For 02 APPROVAL OF AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES. Management Against Against 03 APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF AUDIT COMMITTEE OF THE BOARD TO FIX THE AUDITORS' REMUNERATION. Management For For Hillman Advantage Equity Fund Vote Summary MERCK & CO., INC. Security Meeting Type Special Ticker Symbol MRK Meeting Date 07-Aug-2009 ISIN US5893311077 Agenda 933117980 - Management City Holding Recon Date 22-Jun-2009 Country United States Vote Deadline Date 06-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION, SP MERGER SUBSIDIARY ONE, INC. (FORMERLY BLUE, INC.) AND SP MERGER SUBSIDIARY TWO, INC. (FORMERLY PURPLE, INC.), AS IT MAY BE AMENDED. Management For For H.J. HEINZ COMPANY Security Meeting Type Annual Ticker Symbol HNZ Meeting Date 12-Aug-2009 ISIN US4230741039 Agenda 933118730 - Management City Holding Recon Date 04-Jun-2009 Country United States Vote Deadline Date 11-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: W.R. JOHNSON Management For For 1B ELECTION OF DIRECTOR: C.E. BUNCH Management For For Hillman Advantage Equity Fund 1C ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Management For For 1D ELECTION OF DIRECTOR: J.G. DROSDICK Management For For 1E ELECTION OF DIRECTOR: E.E. HOLIDAY Management For For 1F ELECTION OF DIRECTOR: C. KENDLE Management For For 1G ELECTION OF DIRECTOR: D.R. O'HARE Management For For 1H ELECTION OF DIRECTOR: N. PELTZ Management For For 1I ELECTION OF DIRECTOR: D.H. REILLEY Management For For 1J ELECTION OF DIRECTOR: L.C. SWANN Management For For 1K ELECTION OF DIRECTOR: T.J. USHER Management For For 1L ELECTION OF DIRECTOR: M.F. WEINSTEIN Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AMENDMENT OF BY-LAWS TO ADD RIGHT OF HOLDERS OF 25% OF VOTING POWER TO CALL SPECIAL MEETING OF SHAREHOLDERS. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 28-Sep-2009 ISIN US31428X1063 Agenda 933132259 - Management City Holding Recon Date 03-Aug-2009 Country United States Vote Deadline Date 25-Sep-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management For For Hillman Advantage Equity Fund 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shareholder For Against 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Shareholder Against For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Oct-2009 ISIN US68389X1054 Agenda 933133528 - Management City Holding Recon Date 10-Aug-2009 Country United States Vote Deadline Date 06-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For Hillman Advantage Equity Fund 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 DONALD L. LUCAS For For 11 CHARLES E. PHILLIPS, JR For For 12 NAOMI O. SELIGMAN For For 02 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2 Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. Management For For 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 05 STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For Hillman Advantage Equity Fund CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 12-Nov-2009 ISIN US17275R1023 Agenda 933147262 - Management City Holding Recon Date 14-Sep-2009 Country United States Vote Deadline Date 11-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Against Against 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For Hillman Advantage Equity Fund 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management For For 05 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For 06 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder For Against 07 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 18-Nov-2009 ISIN US8718291078 Agenda 933149836 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 17-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JONATHAN GOLDEN Management For For Hillman Advantage Equity Fund 1B ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: JOSEPH A. HAFNER. JR. Management For For 1C ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: NANCY S. NEWCOMB Management For For 1D ELECTION OF DIRECTOR TO SERVE UNTIL THE ANNUAL MEETING OF STOCKHOLDERS IN 2012: KENNETH F. SPITLER Management For For 02 TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN. Management For For 03 TO AUTHORIZE AMENDMENTS TO SYSCO'S 2007 STOCK INCENTIVE PLAN, AS AMENDED. Management For For 04 TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2009 MANAGEMENT INCENTIVE PLAN, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2010. Management For For 06 TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES. Management For For 07 TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM. Shareholder Against For Hillman Advantage Equity Fund THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 18-Nov-2009 ISIN US1890541097 Agenda 933151627 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 17-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: JAN L. MURLEY Management For For 1J ELECTION OF DIRECTOR: PAMELA THOMAS-GRAHAM Management For For 1K ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN Shareholder For Against Hillman Advantage Equity Fund MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management City Holding Recon Date 04-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 02 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 03 ELECTION OF DIRECTOR: DINA DUBLON Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 13 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Against For 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Against For Hillman Advantage Equity Fund CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 19-Nov-2009 ISIN US1344291091 Agenda 933153152 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 DOUGLAS R. CONANT For For 4 BENNETT DORRANCE For For 5 HARVEY GOLUB For For 6 LAWRENCE C. KARLSON For For 7 RANDALL W. LARRIMORE For For 8 MARY ALICE D. MALONE For For 9 SARA MATHEW For For 10 WILLIAM D. PEREZ For For 11 CHARLES R. PERRIN For For 12 A. BARRY RAND For For 13 NICK SHREIBER For For 14 ARCHBOLD D. VAN BEUREN For For 15 LES C. VINNEY For For 16 CHARLOTTE C. WEBER For For 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Hillman Advantage Equity Fund 3 RE-APPROVE CAMPBELL SOUP COMPANY ANNUAL INCENTIVE PLAN. Management For For THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 10-Mar-2010 ISIN US2546871060 Agenda 933183751 - Management City Holding Recon Date 11-Jan-2010 Country United States Vote Deadline Date 09-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1C ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1E ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1F ELECTION OF DIRECTOR: STEVEN P. JOBS Management Against Against 1G ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1H ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1I ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1K ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management For For 1L ELECTION OF DIRECTOR: SHERYL SANDBERG Management For For 1M ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management For For 03 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2 Management For For Hillman Advantage Equity Fund 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Management For For 05 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Management For For 06 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Management For For 07 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Management For For 08 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 09 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Shareholder Against For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 17-Mar-2010 ISIN US4282361033 Agenda 933187191 - Management City Holding Recon Date 19-Jan-2010 Country United States Vote Deadline Date 16-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR : M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management For For 1C ELECTION OF DIRECTOR : S.M. BALDAUF Management For For 1D ELECTION OF DIRECTOR : R.L. GUPTA Management For For 1E ELECTION OF DIRECTOR : J.H. HAMMERGREN Management For For Hillman Advantage Equity Fund 1F ELECTION OF DIRECTOR : M.V. HURD Management For For 1G ELECTION OF DIRECTOR : J.Z. HYATT Management For For 1H ELECTION OF DIRECTOR : J.R. JOYCE Management For For 1I ELECTION OF DIRECTOR : R.L. RYAN Management For For IJ ELECTION OF DIRECTOR : L.S. SALHANY Management For For 1K ELECTION OF DIRECTOR : G.K. THOMPSON Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management For For 03 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 PLAN. Management For For 04 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 24-Mar-2010 ISIN US8552441094 Agenda 933184498 - Management City Holding Recon Date 14-Jan-2010 Country United States Vote Deadline Date 23-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B ELECTION OF DIRECTOR: BARBARA BASS Management For For 1C ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1D ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G ELECTION OF DIRECTOR: SHERYL SANDBERG Management For For Hillman Advantage Equity Fund 1H ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1J ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1K ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 SHAREHOLDER PROPOSAL REGARDING RECYCLING STRATEGY FOR BEVERAGE CONTAINERS Shareholder Against For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 15-Apr-2010 ISIN US8825081040 Agenda 933195465 - Management City Holding Recon Date 16-Feb-2010 Country United States Vote Deadline Date 14-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B ELECTION OF DIRECTOR: D.L. BOREN Management For For 1C ELECTION OF DIRECTOR: D.A. CARP Management For For 1D ELECTION OF DIRECTOR: C.S. COX Management For For 1E ELECTION OF DIRECTOR: D.R. GOODE Management For For 1F ELECTION OF DIRECTOR: S.P. MACMILLAN Management For For 1G ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1H ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1I ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1J ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1K ELECTION OF DIRECTOR: C.T. WHITMAN Management For For Hillman Advantage Equity Fund 02 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For GOODRICH CORPORATION Security Meeting Type Annual Ticker Symbol GR Meeting Date 20-Apr-2010 ISIN US3823881061 Agenda 933197154 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CAROLYN CORVI For For 2 DIANE C. CREEL For For 3 GEORGE A. DAVIDSON, JR. For For 4 HARRIS E. DELOACH, JR. For For 5 JAMES W. GRIFFITH For For 6 WILLIAM R. HOLLAND For For 7 JOHN P. JUMPER For For 8 MARSHALL O. LARSEN For For 9 LLOYD W. NEWTON For For 10 DOUGLAS E. OLESEN For For 11 ALFRED M. RANKIN, JR. For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. Management For For 03 APPROVE AN AMENDMENT AND RESTATEMENT OF THE SENIOR EXECUTIVE MANAGEMENT INCENTIVE PLAN. Management For For Hillman Advantage Equity Fund JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 22-Apr-2010 ISIN US4781601046 Agenda 933205963 - Management City Holding Recon Date 23-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1D ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1E ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1F ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1G ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1H ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1I ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1J ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against 04 SPECIAL SHAREOWNER MEETINGS Shareholder Against For Hillman Advantage Equity Fund PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 22-Apr-2010 ISIN US7170811035 Agenda 933210243 - Management City Holding Recon Date 23-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: MICHAEL S. BROWN Management For For 1C ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1D ELECTION OF DIRECTOR: ROBERT N. BURT Management For For 1E ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1F ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1H ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1I ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1J ELECTION OF DIRECTOR: JEFFREY B. KINDLER Management For For 1K ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1L ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1M ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1N ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1O ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Hillman Advantage Equity Fund 04 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Management For For 05 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. Shareholder Against For HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 24-Apr-2010 ISIN US4128221086 Agenda 933209125 - Management City Holding Recon Date 05-Mar-2010 Country United States Vote Deadline Date 23-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 BARRY K. ALLEN For For 2 RICHARD I. BEATTIE For For 3 JUDSON C. GREEN For For 4 N. THOMAS LINEBARGER For For 1 APPROVAL OF AMENDMENTS TO THE HARLEY-DAVIDSON, INC. RESTATED ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD STRUCTURE AND APPROVAL OF AN ADJOURNMENT OF THE ANNUAL MEETING TO IMPLEMENT THE AMENDMENTS. Management For For 2 APPROVAL OF THE HARLEY-DAVIDSON, INC. EMPLOYEE INCENTIVE PLAN. Management For For 3 APPROVAL OF THE AMENDED AND RESTATED HARLEY- DAVIDSON, INC. DIRECTOR STOCK PLAN. Management For For 4 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For Hillman Advantage Equity Fund 5 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE Shareholder For Against HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 26-Apr-2010 ISIN US4385161066 Agenda 933201371 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 23-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For 1H ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1I ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 1J ELECTION OF DIRECTOR: MICHAEL W. WRIGHT Management For For 02 APPROVAL OF INDEPENDENT ACCOUNTANTS Management For For 03 AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - RIGHT TO CALL A SPECIAL MEETING OF SHAREOWNERS Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 05 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 06 INDEPENDENT CHAIRMAN Shareholder For Against 07 HUMAN RIGHTS DEVELOP AND ADOPT POLICIES Shareholder Against For Hillman Advantage Equity Fund THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 26-Apr-2010 ISIN US0970231058 Agenda 933201561 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 23-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN H. BIGGS Management For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Management For For 1C ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1D ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1F ELECTION OF DIRECTOR: WILLIAM M. DALEY Management For For 1G ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1H ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1I ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For 1J ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1K ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Management For For 03 ETHICAL CRITERIA FOR MILITARY CONTRACTS. Shareholder Against For 04 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Shareholder For Against 05 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder Against For 06 INDEPENDENT CHAIRMAN. Shareholder For Against 07 REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against Hillman Advantage Equity Fund AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 26-Apr-2010 ISIN US0258161092 Agenda 933202436 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 23-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D.F. AKERSON For For 2 C. BARSHEFSKY For For 3 U.M. BURNS For For 4 K.I. CHENAULT For For 5 P. CHERNIN For For 6 J. LESCHLY For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 E.D. MILLER For For 10 S.S REINEMUND For For 11 R.D. WALTER For For 12 R.A. WILLIAMS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Management Against Against 04 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For Hillman Advantage Equity Fund 05 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder For Against 06 SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 27-Apr-2010 ISIN US4592001014 Agenda 933199653 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: C. BLACK Management For For 1C ELECTION OF DIRECTOR: W.R. BRODY Management For For 1D ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1E ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1F ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: T. NISHIMURO Management For For 1J ELECTION OF DIRECTOR: J.W. OWENS Management For For 1K ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1L ELECTION OF DIRECTOR: J.E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Against Against 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Hillman Advantage Equity Fund 03 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Against For 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For 05 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder For Against 06 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against AMERICAN ELECTRIC POWER COMPANY, INC. Security Meeting Type Annual Ticker Symbol AEP Meeting Date 27-Apr-2010 ISIN US0255371017 Agenda 933205165 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: E.R. BROOKS Management For For 1B ELECTION OF DIRECTOR: DONALD M. CARLTON Management For For 1C ELECTION OF DIRECTOR: JAMES F. CORDES Management For For 1D ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For 1E ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For 1F ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For 1G ELECTION OF DIRECTOR: LESTER A. HUDSON, JR Management For For 1H ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1I ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For 1J ELECTION OF DIRECTOR: RICHARD L. SANDOR Management For For 1K ELECTION OF DIRECTOR: KATHRYN D. SULLIVAN Management For For 1L ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 1M ELECTION OF DIRECTOR: JOHN F. TURNER Management For For Hillman Advantage Equity Fund 02 APPROVE AMENDMENTS TO THE AMERICAN ELECTRIC POWER SYSTEM LONG-TERM INCENTIVE PLAN. Management For For 03 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 28-Apr-2010 ISIN US3696041033 Agenda 933200090 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: WILLIAM M. CASTELL Management For For A4 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A5 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A6 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A7 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A8 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A9 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A10 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A12 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A13 ELECTION OF DIRECTOR: SAM NUNN Management For For A14 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For Hillman Advantage Equity Fund A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF KPMG Management For For C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Against For C2 SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Shareholder For Against C3 SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER PROPOSAL: PAY DISPARITY Shareholder Against For C5 SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Shareholder Against For C6 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 28-Apr-2010 ISIN US2635341090 Agenda 933206535 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SAMUEL W. BODMAN Management For For 1B ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1C ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1D ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1E ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1F ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1G ELECTION OF DIRECTOR: JOHN T. DILLON Management For For 1H ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1I ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For Hillman Advantage Equity Fund 1J ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1K ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1L ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ON SHAREHOLDER SAY ON EXECUTIVE PAY Shareholder For Against 04 ON AMENDMENT TO HUMAN RIGHTS POLICY Shareholder Against For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2010 ISIN US2193501051 Agenda 933203541 - Management City Holding Recon Date 25-Feb-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1B ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1C ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Management For For 1D ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1E ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVAL OF THE 2 Management For For 04 APPROVAL OF THE 2- EMPLOYEE DIRECTORS. Management For For 05 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For Hillman Advantage Equity Fund 06 SHAREHOLDER PROPOSAL CONCERNING VOTING. Shareholder For Against AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 30-Apr-2010 ISIN US00206R1023 Agenda 933200177 - Management City Holding Recon Date 02-Mar-2010 Country United States Vote Deadline Date 29-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1G ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Management For For 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 1L ELECTION OF DIRECTOR: PATRICIA P. UPTON Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 03 CUMULATIVE VOTING. Shareholder Against For 04 PENSION CREDIT POLICY. Shareholder For Against 05 ADVISORY VOTE ON COMPENSATION. Shareholder For Against 06 SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For Hillman Advantage Equity Fund VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 06-May-2010 ISIN US92343V1044 Agenda 933212451 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1B ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1C ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1D ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For 1E ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1F ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1G ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management For For 1H ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I ELECTION OF DIRECTOR: HUGH B. PRICE Management For For 1J ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For 1K ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1L ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 1M ELECTION OF DIRECTOR: JOHN R. STAFFORD Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management Against Against 04 PROHIBIT GRANTING STOCK OPTIONS Shareholder Against For 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For 06 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Against For 07 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder For Against Hillman Advantage Equity Fund 08 ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Shareholder Against For 09 SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH Shareholder For Against 10 EXECUTIVE STOCK RETENTION REQUIREMENTS Shareholder Against For THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 07-May-2010 ISIN US38141G1040 Agenda 933232338 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: JOHN H. BRYAN Management For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1J ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2010 FISCAL YEAR Management For For 03 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MATTERS Management For For Hillman Advantage Equity Fund 04 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING Management For For 05 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS Management For For 06 SHAREHOLDER PROPOSAL A REPORT ON CUMULATIVE VOTING Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING COLLATERAL IN OVER-THE-COUNTER DERIVATIVES TRADING Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING SEPARATE CHAIR & CEO Shareholder For Against 09 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder For Against 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON GLOBAL WARMING SCIENCE Shareholder Against For 11 SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY DISPARITY Shareholder Against For 12 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 11-May-2010 ISIN US88579Y1010 Agenda 933208565 - Management City Holding Recon Date 12-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For Hillman Advantage Equity Fund 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management For For 04 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder For Against AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 12-May-2010 ISIN US0311621009 Agenda 933212134 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1D ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Management For For Hillman Advantage Equity Fund 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK Management For For 1G ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1H ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1I ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For 1J ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1K ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) Management For For 1L ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For 1M ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Management For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 Management For For 3A STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) Shareholder For Against 3B STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 (EQUITY RETENTION POLICY) Shareholder Against For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 13-May-2010 ISIN US38259P5089 Agenda 933216738 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC SCHMIDT For For 2 SERGEY BRIN For For 3 LARRY PAGE For For Hillman Advantage Equity Fund 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY For For 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2004 STOCK PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000. Management Against Against 04 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 05 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Hillman Advantage Equity Fund NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 13-May-2010 ISIN US6703461052 Agenda 933219772 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL R. DIMICCO For For 2 JAMES D. HLAVACEK For For 3 JOHN H. WALKER For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 Management For For 03 APPROVE AMENDMENTS TO NUCOR'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS Management For For 04 APPROVE THE 2 Management For For 05 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING Shareholder For Against Hillman Advantage Equity Fund THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 14-May-2010 ISIN US9598021098 Agenda 933217211 - Management City Holding Recon Date 17-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 02 ELECTION OF DIRECTOR: CHRISTINA A. GOLD Management For For 03 ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For 04 ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management Against Against 05 RATIFICATION OF SELECTION OF AUDITORS Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933218338 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For Hillman Advantage Equity Fund 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management For For 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933265868 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For Hillman Advantage Equity Fund 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management For For 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For THE ALLSTATE CORPORATION Security Meeting Type Annual Ticker Symbol ALL Meeting Date 18-May-2010 ISIN US0200021014 Agenda 933226119 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For Hillman Advantage Equity Fund 1B ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1D ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For 1F ELECTION OF DIRECTOR: ANDREA REDMOND Management For For 1G ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For 1H ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1I ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1J ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For 1K ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Management For For 03 STOCKHOLDER PROPOSAL SEEKING THE RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS. Shareholder For Against 04 STOCKHOLDER PROPOSAL SEEKING THE RIGHT FOR STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder For Against 05 STOCKHOLDER PROPOSAL SEEKING AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Shareholder For Against 06 STOCKHOLDER PROPOSAL SEEKING A REVIEW AND REPORT ON EXECUTIVE COMPENSATION. Shareholder Against For 07 STOCKHOLDER PROPOSAL SEEKING A REPORT ON POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. Shareholder For Against Hillman Advantage Equity Fund JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 18-May-2010 ISIN US46625H1005 Agenda 933226501 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 POLITICAL NON-PARTISANSHIP Shareholder Against For 05 SPECIAL SHAREOWNER MEETINGS Shareholder For Against 06 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Shareholder Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 INDEPENDENT CHAIRMAN Shareholder For Against 09 PAY DISPARITY Shareholder Against For Hillman Advantage Equity Fund 10 SHARE RETENTION Shareholder Against For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2010 ISIN US4581401001 Agenda 933224367 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management Against Against 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For Hillman Advantage Equity Fund TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 21-May-2010 ISIN US8873173038 Agenda 933230233 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 20-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For 1C ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management For For 1D ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1E ELECTION OF DIRECTOR: FRANK J. CAUFIELD Management For For 1F ELECTION OF DIRECTOR: ROBERT C. CLARK Management For For 1G ELECTION OF DIRECTOR: MATHIAS DOPFNER Management For For 1H ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1I ELECTION OF DIRECTOR: FRED HASSAN Management For For 1J ELECTION OF DIRECTOR: MICHAEL A. MILES Management For For 1K ELECTION OF DIRECTOR: KENNETH J. NOVACK Management For For 1L ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 03 COMPANY PROPOSAL TO APPROVE THE TIME WARNER INC. 2 Management Against Against 04 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PROVIDE THAT HOLDERS OF AT LEAST 15% OF THE COMBINED VOTING POWER OF THE COMPANY'S OUTSTANDING CAPITAL STOCK MAY REQUEST A SPECIAL MEETING OF STOCKHOLDERS. Management For For Hillman Advantage Equity Fund 05 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For 07 STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder For Against AETNA INC. Security 00817Y108 Meeting Type Annual Ticker Symbol AET Meeting Date 21-May-2010 ISIN US00817Y1082 Agenda 933241767 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 20-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK M. CLARK Management For For 1B ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For 1C ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management For For 1D ELECTION OF DIRECTOR: ROGER N. FARAH Management For For 1E ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For 1F ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For 1G ELECTION OF DIRECTOR: EARL G. GRAVES Management For For 1H ELECTION OF DIRECTOR: GERALD GREENWALD Management For For 1I ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1J ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1K ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For 1L ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For 1M ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For Hillman Advantage Equity Fund 02 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 APPROVAL OF AETNA INC. 2 Management For For 04 APPROVAL OF AETNA INC. 2010 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN Management For For 05 APPROVAL OF AETNA INC. 2 PERFORMANCE CRITERIA Management For For 06 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For 07 SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN Shareholder For Against MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 25-May-2010 ISIN US58933Y1055 Agenda 933236920 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 24-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1D ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE Management For For 1F ELECTION OF DIRECTOR: WILLIAM B. HARRISON, JR. Management For For 1G ELECTION OF DIRECTOR: HARRY R. JACOBSON Management For For 1H ELECTION OF DIRECTOR: WILLIAM N. KELLEY Management For For 1I ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1J ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1K ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For Hillman Advantage Equity Fund 1L ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1M ELECTION OF DIRECTOR: THOMAS E. SHENK Management For For 1N ELECTION OF DIRECTOR: ANNE M. TATLOCK Management For For 1O ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1P ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1Q ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 02 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 PROPOSAL TO ADOPT THE 2 Management For For 04 PROPOSAL TO ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN. Management For For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 26-May-2010 ISIN US30231G1022 Agenda 933239267 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 25-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 K.C. FRAZIER For For 6 W.W. GEORGE For For 7 M.C. NELSON For For Hillman Advantage Equity Fund 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS () Management For For 03 SPECIAL SHAREHOLDER MEETINGS () Shareholder For Against 04 INCORPORATE IN NORTH DAKOTA () Shareholder Against For 05 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder For Against 06 AMENDMENT OF EEO POLICY () Shareholder For Against 07 POLICY ON WATER () Shareholder Against For 08 WETLANDS RESTORATION POLICY () Shareholder Against For 09 REPORT ON CANADIAN OIL SANDS () Shareholder Against For 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 11 REPORT ON ENERGY TECHNOLOGY () Shareholder Against For 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For 13 PLANNING ASSUMPTIONS () Shareholder Against For RAYTHEON COMPANY Security Meeting Type Annual Ticker Symbol RTN Meeting Date 27-May-2010 ISIN US7551115071 Agenda 933258952 - Management City Holding Recon Date 01-Apr-2010 Country United States Vote Deadline Date 26-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1B ELECTION OF DIRECTOR: JOHN M. DEUTCH Management For For 1C ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For Hillman Advantage Equity Fund 1D ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1E ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1F ELECTION OF DIRECTOR: RONALD L. SKATES Management For For 1G ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1H ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For 1I ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 02 RATIFICATION OF INDEPENDENT AUDITORS. Management For For 03 AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 04 APPROVAL OF THE RAYTHEON COMPANY 2010 STOCK PLAN. Management For For 05 STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS. Shareholder Against For 07 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against INGERSOLL-RAND PLC Security G47791101 Meeting Type Annual Ticker Symbol IR Meeting Date 03-Jun-2010 ISIN IE00B6330302 Agenda 933253647 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 02-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.C. BERZIN Management For For 1B ELECTION OF DIRECTOR: J. BRUTON Management For For 1C ELECTION OF DIRECTOR: J.L. COHON Management For For Hillman Advantage Equity Fund 1D ELECTION OF DIRECTOR: G.D. FORSEE Management For For 1E ELECTION OF DIRECTOR: P.C. GODSOE Management For For 1F ELECTION OF DIRECTOR: E.E. HAGENLOCKER Management For For 1G ELECTION OF DIRECTOR: C.J. HORNER Management For For 1H ELECTION OF DIRECTOR: M.W. LAMACH Management For For 1I ELECTION OF DIRECTOR: T.E. MARTIN Management For For 1J ELECTION OF DIRECTOR: O.R. SMITH Management For For 1K ELECTION OF DIRECTOR: R.J. SWIFT Management For For 1L ELECTION OF DIRECTOR: T.L. WHITE Management For For 02 APPROVAL OF AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES. Management Against Against 03 APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF AUDIT COMMITTEE OF THE BOARD TO FIX THE AUDITORS' REMUNERATION. Management For For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 04-Jun-2010 ISIN US9311421039 Agenda 933249939 - Management City Holding Recon Date 08-Apr-2010 Country United States Vote Deadline Date 03-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Management For For 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For Hillman Advantage Equity Fund 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1H ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1I ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1J ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1K ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For 1L ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1M ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1N ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1O ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 03 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Management For For 04 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Management For For 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Against For 06 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against 07 POLITICAL CONTRIBUTIONS REPORT Shareholder For Against 08 SPECIAL SHAREOWNER MEETINGS Shareholder For Against 09 POULTRY SLAUGHTER Shareholder Against For 10 LOBBYING PRIORITIES REPORT Shareholder Against For Hillman Advantage Equity Fund BEST BUY CO., INC. Security Meeting Type Annual Ticker Symbol BBY Meeting Date 24-Jun-2010 ISIN US0865161014 Agenda 933274792 - Management City Holding Recon Date 27-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LISA M. CAPUTO For For 2 BRIAN J. DUNN For For 3 KATHY J. HIGGINS VICTOR For For 4 ROGELIO M. REBOLLEDO For For 5 GERARD R. VITTECOQ For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 26, 2011. Management For For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 24-Jun-2010 ISIN US9843321061 Agenda 933275073 - Management City Holding Recon Date 27-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL BARTZ Management For For 1B ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For Hillman Advantage Equity Fund 1C ELECTION OF DIRECTOR: PATTI S. HART Management For For 1D ELECTION OF DIRECTOR: ERIC HIPPEAU Management For For 1E ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1F ELECTION OF DIRECTOR: VYOMESH JOSHI Management For For 1G ELECTION OF DIRECTOR: ARTHUR H. KERN Management For For 1H ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I ELECTION OF DIRECTOR: GARY L. WILSON Management For For 1J ELECTION OF DIRECTOR: JERRY YANG Management For For 02 APPROVAL OF AMENDMENTS TO THE COMPANY'S 1996 DIRECTORS' STOCK PLAN. Management For For 03 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hillman Capital Management Investment Trust By: (Signature and Title) /s/ Mark A. Hillman Mark A. Hillman Trustee, President, and Principal Executive Officer Date: August ­­­11, 2010
